Citation Nr: 0306500	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  92-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected pyloric obstruction, partial, with history 
of duodenal ulcer and hiatal hernia with cirrhosis of the 
liver, secondary to hepatitis and/or alcoholism, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected residuals of a cervical spine injury, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
entitlement to an increased evaluation for service-connected 
pyloric obstruction, partial, with history of duodenal ulcer 
and hiatal hernia with cirrhosis of the liver, secondary to 
hepatitis and/or alcoholism; and the claim of entitlement to 
an increased evaluation for service-connected cervical spine 
injury residuals.


FINDINGS OF FACT

1.  The veteran's service-connected pyloric obstruction, 
partial, with history of duodenal ulcer and hiatal hernia 
with cirrhosis of the liver, secondary to hepatitis and/or 
alcoholism is manifested by complaints of daily discomfort or 
pain, occasional nausea, reflux, and intermittent dysphagia; 
but without material weight loss and hematamesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.

2.  The veteran's service connected residuals of a cervical 
spine injury is consistent with severe incomplete paralysis 
of the right upper radicular group but is not consistent with 
complete paralysis of the right upper radicular group with 
all shoulder and elbow movements lost or severely affected. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability evaluation in 
excess of 30 percent for pyloric obstruction, partial, with 
history of duodenal ulcer and hiatal hernia with cirrhosis of 
the liver, secondary to hepatitis and/or alcoholism have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Codes 7305, 7346 
(2002).

2.  The criteria for assignment of a disability evaluation of 
40 percent, but no higher, for residuals of a cervical spine 
injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 
4.71a, 4.124a, Diagnostic Codes 5290, 5293 (prior to and 
after September 23, 2002), 8510 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes September 1990 VA MRI and EMG; 
July 1990 VA upper GI series report; February 1991 pre-VA 
examination report; VA examinations dated March 1991, January 
1996, July 1997, and November 2001; VA outpatient treatment 
records dated April 1991 to March 1992; transcript of March 
1992 RO hearing.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, the statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

In March 1997 this appeal was remanded for the scheduling of 
VA examinations to ascertain the severity of the veteran's 
disabilities.  

The veteran was sent a VCAA letter in April 2002.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

In the December 2002 supplemental statement of the case, the 
RO notified the veteran of the change in the intervertebral 
disc syndrome regulation, effective September 23, 2002.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  Pyloric obstruction, partial, with history of duodenal 
ulcer and
hiatal hernia with cirrhosis of the liver, secondary to 
hepatitis and/or alcoholism

Background

A VA upper GI series dated July 1990 showed examination of 
the stomach and duodenum was performed in upright and 
recumbent position with high-density barium and effervescent 
granules.  Swallowing function was normal at fluoroscopy.  A 
small, sliding type hiatus hernia of the stomach was seen at 
fluoroscopy and was also present on multiple films.  There 
was some gastroesophageal reflux but no evidence of peptic 
esophagitis.  Duodenal cap fills and empties in a normal 
fashion.  Duodenal loop and visualized loops of small bowel 
were unremarkable.  Conclusion was small, sliding type hiatus 
hernia of the stomach with reflux.  No evidence of peptic 
esophagitis.  

In February 1991, the veteran reported prior to his scheduled 
March 1991 VA examination, that for the past 12-15 months he 
had been experiencing choking problems, especially at night.  
He indicated that it usually began shortly after going to 
sleep and was suddenly and violently awakened by the 
inability to breath whatsoever.  He indicated that after 
sitting up and gasping or retching deeply he was able to get 
his breath gradually.  There was a heavy taste of bile and a 
lot of coughing as the breathing continued.  The attacks did 
not occur regularly and there had been intervals of as much 
as two weeks between them and at other times had them every 
night for 10 days, and as many as 3 in one night.  He 
indicated that when they occurred, a second or third time in 
a row, he usually gave up sleeping, as he was afraid of 
choking.  When the attacks were happening nightly, he also 
experienced difficulty in swallowing food during the day.  
Several times the episodes had been so severe that he had to 
throw up the food to clear the air passage.  Other times he 
had been able to clear it by drinking tap water.  He 
indicated that he had taken Tagament and had elevated his 
head in bed, but the episodes continued.  The veteran 
reported that he was still taking large amounts of antacid 
medication to try to keep heartburn down.  He had tried 
changing diet and vary the amount of food intake, but the 
results were the same.  At the same time, the antacids were 
causing constipation, which required either more fiber or 
constant use of laxatives.  The veteran reported that while 
on active duty he was diagnosed as having hepatitis.  This 
was in the fall of 1970 at the Nellis AFB, Nevada Hospital.  
The veteran did not believe he had ever been evaluated 
although he did have an ultrasound at GVAMC in 1985 and a 
liver scan at the Humana Hospital (at Daytona Beach) in 
November 1987.  He was concerned that the liver problem might 
be part of the cause of his stomach disorders.

At his March 1991 VA examination, the veteran reported that 
in 1966 he was first diagnosed with duodenal ulcer and hiatal 
hernia while he was in Vietnam.  He indicated that he was 
hospitalized for about one month and did not remember having 
a bleeding ulcer.  He stated he was having constant problems 
with his stomach all the time.  He reported that for the past 
25 years he had been taking medication for his stomach, 
Gaviscon, Maalox, and Tagamet.  In July 1990, he indicated, 
that he had an upper GI series and conclusion was a small, 
sliding hiatal hernia of the stomach with reflux but no 
evidence of peptic esophagitis.  It was noted that an upper 
GI series in February 1991 revealed the stomach and duodenum 
to be within normal limits.  The veteran reported that when 
he went to Humana Alcohol Treatment for alcoholism, he was 
told that he had some damage to the liver.  He stated that he 
had not been drinking alcohol since October 1987.  He also 
indicated that he was hospitalized in an Air Force Base 
hospital in Las Vegas, Nevada for about three weeks in 1970 
due to hepatitis.  He indicated that he had no problem with 
the liver now.

The examination showed liver, kidney, and spleen nonpalpable.  
There were no masses and there were normal bowel sounds.  
There was a recent surgical scar from the umbilicus to the 
pubic area from surgical removal of the prostate gland.  The 
impression was history of pyloric obstruction with history of 
duodenal ulcer and hiatal hernia with cirrhosis of the liver 
secondary to hepatitis and/or alcoholism.  It was noted that 
in July 1990 the veteran was reported to have a small, 
sliding type hiatal hernia of the stomach with reflux.  No 
evidence of peptic esophagitis.  Repeat x-ray was noted in 
February 1991.  The impression was that stomach and duodenum 
were within normal limits.  Previously described small hiatal 
hernia was not seen on this study.

VA outpatient treatment records dated April 1991 to March 
1992 showed the veteran had symptoms of hiatal hernia with 
reflux in January 1991.  In February 1992 an examination of 
the stomach and duodenum was performed in upright and 
recumbent position with high-density barium and effervescent 
granules.  Comparison was made with two previous studies.  
Swallowing function was normal at fluoroscopy.  Fluoroscopy 
and films of the stomach and duodenum showed no obstruction, 
ulceration or neoplasm.  A small, sliding type hiatus hernia 
of the stomach was seen at fluoroscopy and was also present 
on films.  Intermittent gastroesophageal reflux was seen.  
There was no evidence of peptic esophagitis.  AP supine film 
of the abdomen was obtained.  Intestinal gas pattern was 
nonspecific.  No soft tissue masses were seen.  Kidneys were, 
for the most part, obscured by intestinal gas and content.  
There were a few calcifications in the pelvis most likely 
representing phleboliths.  There were surgical clips present 
in the pelvis.  AP supine film of the abdomen was noted as 
within normal limits.

At his RO hearing dated March 1992, the veteran testified 
that he had problems with throwing up, reflux, and constant 
heartburn.  He indicated that the symptoms were unrelieved no 
matter what he took.  The veteran indicated that he elevated 
his bed but still had reflux at night.  He also complained of 
some chest pain in the middle of his chest associated with 
these symptoms.  

At his January 1996 VA examination, the veteran reported a 
history of duodenal ulcer for about 15 years.  He was noted 
to have upper abdominal pain and subsequent investigation 
showed that he had a duodenal ulcer, had pain on diet, and 
medication consisting of Zantac.  The veteran denied a 
history of peptic perforation or surgery.  The veteran did 
admit to some bleeding from duodenal ulcer initially but 
denied any recurrence of the bleeding.  The veteran also 
denied blood transfusions and recurrence of duodenal ulcer, 
however, claimed that he continued to have upper abdominal 
discomfort.  He claimed that he had a hiatal hernia with 
heartburn and epigastric choking sensation, which improved 
with Zantac and antacids for the past 10-15 years.  He 
indicated that he had a lipomatous swelling, which was 
removed, from the right inguinal hernia region in 1991.  
Since then, he indicated, that region has been somewhat 
painful.  The veteran reported upper abdominal pain after 
meals about every night.  He reported heartburn and choking 
sensation and coughing spells, more at night and a right 
inguinal region discomfort feeling.

The examination of the abdomen showed no distention and a 
mild tenderness was present over the right inguinal area.  No 
epigastric tenderness was noted.  The liver, spleen, or mass 
not palpable.  There were normal bowel sounds.  The veteran 
stated that he had intolerance to spicy food and reported 
that he had lost weight of about 18 pounds since his wife had 
died two years earlier, but he had gained back some of the 
weight.  The veteran did not report nausea, generalized 
weakness, or malaise.  Vomiting was rare, however, occurred 
about twice a month.

A July 1997 VA examination showed that the veteran was able 
to swallow without difficulty and the abdomen was soft, 
nontender and nondistended.  There was no organomegaly.  The 
liver span was about 10 cm.  There was no evidence of 
hepatojugular reflux and no evidence of hepatosplenomeglay.  
The skin was normal without any evidence of jaundice.  The 
assessment was history of gastroesophageal reflux disease and 
hiatal hernia diagnosed many years ago.  It was noted that 
the veteran still had occasional symptoms by history; 
however, he reported that Pepcid had afforded significant 
relief to his reflux disease.  Alcoholism in the past status 
post alcoholic hepatitis in the 1960's.  It was noted that he 
veteran did not have any evidence of cirrhosis.  An upper GI 
showed small sliding hiatus hernia with positive 
gastroesophageal reflux; mucosal irregularity at the GE 
junction and the possibility of early neoplasm could not be 
excluded and it was noted that an endoscopy should be 
considered; diverticulosis of the duodenum.

At his November 2001 VA examination, the veteran reported 
that in 1966 he was diagnosed with a duodenal ulcer and put 
under treatment for three weeks.  Since, then he indicated 
that he has had chronic recurrent reflux of sour brash, 
especially noted at night with precordial burning.  He stated 
that his diet had been a nonspicy, nonpeppery, hot low-fat 
diet, which he felt he could handle best.  He reported 
periodic nausea, bowel movements without problems.  He 
reported having alcohol related hepatitis, but had not had 
this problem for the past 14 years due to abstinence of 
alcohol.  The veteran denied symptomotology related to any 
anemia.

The examination showed the veteran to be well developed and 
well nourished and weighed 170 pounds.  The abdomen showed no 
evidence of abnormality with no evidence of organomegaly or 
ventral hernia.  He had a well-healed low midline scar of 
prior radical prostatectomy.  Complete blood count only 
revealed a mild anemia.  GI series revealed a hiatal hernia 
without evidence of reflux.  The diagnoses were hiatal hernia 
with reflux; mild anemia unassociated with his 
gastrointestinal disability.  The examiner noted that there 
was no evidence of duodenal ulcer disease.  The veteran's 
mild anemia was unrelated to the gastrointestinal disability, 
there being no history of melena or hematemesis.

Criteria

The veteran's pyloric obstruction, partial, with history of 
duodenal ulcer and hiatal hernia are rated in accordance with 
the criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 
7346 (hernia, hiatal).  If the condition is manifested by 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or by other 
symptom combinations productive of severe impairment of 
health, a 60 percent rating is warranted.  If the condition 
is manifested by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and is productive of 
considerable impairment of health, a 30 percent rating is 
warranted.  

The veteran's duodenal ulcer and gastroesophageal reflux 
disease may also be rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (ulcer, duodenal).  Under this code, a duodenal 
ulcer warrants a 60 percent evaluation when it is severe, 
causing pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent evaluation is 
warranted when the ulcer is moderately severe, with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A moderate 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
evaluation.  A 10 percent rating is warranted for ulcer 
disease when it is characterized as mild, with recurring 
symptoms once or twice yearly. 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113 (2002).

Analysis

Review of the record, particularly the November 2001 VA 
gastrointestinal examination report, reveals that the 
veteran's symptoms are primarily associated with hiatal 
hernia.  There is no evidence of current duodenal ulcer 
disease by symptomatology or x-ray study.  In addition, there 
is no evidence of liver disease or pyloric obstruction.  The 
veteran complains of daily discomfort or pain, occasional 
nausea, reflux, and intermittent dysphagia.  He takes over-
the-counter medications and restricts his diet to treat or 
prevent symptoms.  The most recent VA examination is negative 
for vomiting, hematemesis, melena, diarrhea, constipation, 
distention, or weight loss.  The diagnoses were hiatal hernia 
with reflux; mild anemia unassociated with his 
gastrointestinal disability.  The examiner noted that there 
was no evidence of duodenal ulcer disease.  The veteran's 
mild anemia was unrelated to the gastrointestinal disability, 
there being no history of melena or hematemesis.  Since there 
was no evidence of material weight loss and hematamesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, a 60 percent 
evaluation is not warranted under Diagnostic Code 7346.

Considering this evidence, hiatal hernia is the predominant 
disability; the November 2001 VA examination did not show 
evidence of duodenal ulcer disease.  Therefore, a disability 
rating under Diagnostic Code 7503 is not appropriate. The 
preponderance of the evidence is against a disability rating 
greater than 30 percent for the veteran's hiatal hernia.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Codes 7305 and 7346.



B.  Residuals of a cervical spine injury

Background

A September 1990 VA MRI showed moderate evidence of cervical 
spondylosis.  No syrinx, myelomalacia, or active destructive 
vertebral bone lesion.

A September 1990 VA EMG report showed right ulnar neuropathy 
across the elbow.  There was no evidence of compression at 
thoracic outlet or Guyon's Canal.  Ulnar motor compression 
along right elbow was slow.  There was no evidence of 
denervation in small muscles of the hand.  There was no 
evidence of right cervical radiculopathy.  

In February 1991, the veteran reported prior to his scheduled 
March 1991 VA examination, that he was experiencing quite a 
bit of pain in the upper cervical spine area anytime he 
performed any type of activity such as reading or writing or 
performing work such as gardening.  The veteran described the 
pain, at the onset, as a dull ache, which increased to a hot 
sensation after 20-25 minutes of steady activity.  He 
indicated that his left arm movement was restricted by what 
the doctor referred to as "frozen shoulder".  He indicated 
he used a TENS unit and had physical therapy with little 
success.  Any extended period of activity brought on numbness 
in the upper arm, extending down to the fingers, mostly in 
the back of the hand.  The veteran reported that use of the 
right hand was restricted also at times due to numbness of 
the ring and little finger, and general lack of strength.  
The veteran indicated that he was told this was due to carpal 
tunnel problems, which was diagnosed through an E.M.G. 
examination.

At his March 1991 VA examination, the veteran reported that 
while in service as a flight instructor, the student 
overloaded the G force causing a compression of his cervical 
spine in 1969.  The veteran stated that he was treated for a 
frozen shoulder on the left side.  He indicated he had 
numbness in the ulnar distribution of the little and ring 
fingers of the left upper extremity.  On examination of the 
shoulder, abduction was to 70 degrees, forward elevation was 
to 90 degrees, external and internal rotation was to 70 
degrees, which elicited pain at the level of the left 
shoulder.

Examination of the cervical spine revealed tenderness to 
palpation in the posterior aspect of the cervical spine.  On 
forward bending, flexion forward was to 30 degrees, extension 
backwards was to 20 degrees, lateral flexion was to 20 
degrees.  The impression was degenerative disc disease of the 
cervical spine C4-C6 with radiculopathy with numbness in the 
ulnar distribution of the little and ring fingers of the left 
upper extremity; history of frozen shoulder with limitation 
of range of motion of the left shoulder, as described above.

VA outpatient treatment records dated April 1991 to March 
1992 show diagnoses of cervical disc disease.  

At his March 1992 RO hearing, the veteran testified that he 
had limitation of motion of his neck and demonstrated it to 
the hearing officer.  He also had pain and indicated that his 
limitation of motion affected his ability to drive.  He 
stated that he had to quit his administrative job before it 
ended due to the pain.  He testified that his two fingers 
were numb due to nerve problems in his neck.  

An independent medical opinion was requested concerning the 
veteran's neck pain and neurologic symptoms.  In April 1995, 
an opinion was rendered by C.R.G., M.D.  The physician 
indicated that the veteran did sustain an injury to his 
cervical spine in 1967, which was very likely, a primary 
cause of the degenerative arthritis of the cervical spine 
noted in later years.  The EMG and MRI studies of 1990 
unequivocally indicate that here in no evidence of cervical 
radiculopathy but rather electrodiagnostic evidence of a 
right ulnar neuropathy or cubital tunnel syndrome.  The ulnar 
neuropathy, the physician noted, was not related to the 
injury to the cervical spine while in service.  The physician 
indicated that the date of onset of the veteran's upper 
extremity neuropathy on the basis of record review would seem 
to be sometime in 1986 or 1987 based on the medical 
discussion of his symptoms during that period of time with no 
similar upper extremity symptoms before that time.  Review of 
his records did not give any clear indication as to the cause 
of this neuropathy and the physician was unable to render an 
opinion regarding the cause of these neurologic symptoms, 
other than to say that the cervical spine was not involved in 
any type of direct or indirect cause to affect the 
relationship to the upper extremity numbness.

At his January 1996 VA examination, the veteran reported for 
about the past 7 years he has had recurrence of neck pain and 
gradually had developed tingling and numb feeling of the left 
arm with weakness of the left arm.  He denied any lower 
backache.  

The examination of the spine showed marked restriction of 
movement of the cervical spine with forward flexion to 20-30 
degrees, backward extension of about 15 degrees.  Lateral 
rotational movements were about 30 degrees on both sides, and 
lateral bending on the left side was 30 degrees and on the 
right side lateral bending was 30 degrees.  The examiner 
noted that all movements were painful.  The central nervous 
system examination showed mild weakness present of the grip 
of the left hand side compared to the right; however, 
movements were within normal limits.  Sensation was mildly 
diminished over the left arm posteriorly over the hand toward 
the little finger and extending proximally toward the lower 
part of the left lower arm.  Deep tendon reflexes were absent 
at the radial, biceps, and triceps on the left side; however, 
present on the right side.  

VA outpatient treatment records dated October 1990 to May 
1997 show that in January 1994 that an EMG was performed 
after the veteran noticed sudden onset of tingling in his 
right arm a few months prior.  He also reported a feeling of 
heaviness in his right arm and had numbness in the medial 2 
fingers on the right for the past couple of years.  He 
reported no pain in his neck area.  The report showed no 
evidence of right radiculopathy; there was right ulnar 
neuropathy across the elbow, there was no evidence of ulnar 
compression at Guyon's Canal or thoracic outlet.  It was 
noted that the EMG of the small muscles of the right hand 
innervated by ulnar nerve did show increased motor unit loss.  
Right median study was noted as normal.  A January 1994 MRI 
showed mild bulge of C4-C5 disc.  Asymetric ligamentum flavum 
hypertrophy, left greater than right, at the C5-C6 level.  
There was no compression of the cord and no herniated nucleus 
pulposus.  A December 1993 radiographic report of the 
cervical spine revealed no fracture, dislocation or 
destructive bony lesion.  Vertebral bodies were normal in 
height and alignment.  There was mild narrowing of the 
posterior aspect of the intervertebral disc space at C4-C5 
and C5-C6.  There was mild encroachment upon the 
intervertebral foraminae at C5-C6.  Atlantoaxial joint was 
intact.

At his July 1997 VA examination, the veteran reported that 
over the years he has had progressive pain in the neck area.  
He denied any other known trauma to his neck.  The 
examination showed that neurologically the veteran was 
grossly intact.  The examiner noted that the neck examination 
was unremarkable.  X-rays showed cervical osteoarthritic 
changes were noted with encroachment of the neural formina in 
the oblique projections at C3, C4, and C4, C5.  Bony 
alignment was anatomic.  No pulmonary or apical abnormalities 
were identified.  Bilateral carotid arterial calcifications 
were present but more prominent on the left than the right.  
The odontoid process was intact.  

At his November 2001 VA examination, the veteran reported 
that any type of overhead reaching and material handling 
increased his neck pain.  He also complained of dull constant 
pain in his cervical spine with increased sharp pain that 
radiated into his right upper extremities with increased 
activity or upper extremity material handling.  

The examination showed forward flexion to 12 degrees, 
extension was to 10 degrees, rotation was to 80 degrees to 
the left and 60 degrees to the right.  The patient 
demonstrated cervical paraspinal muscle spasms and dysmetria 
with radiation right upper extremity.  Forearm circumference 
was 23 cm bilaterally.  Biceps circumference was 29 cm 
bilaterally.  Grip strength was 29 pounds on the right and 68 
pounds on the left.  It was noted that the veteran was left-
handed.  Pinch strength was 12 pounds on the right and 20 
pounds on the left.  The veteran demonstrated extended 2-
point discrimination for C-6 distribution for the right upper 
extremity.  Reflexes, biceps, brachioradialis, and triceps 
were 1+ for both upper extremities.  The impression was 
cervical degenerative disc disease with right upper extremity 
C-6 radiculopathy.  It was noted that the veteran was placed 
on a butterfly machine at 20 pounds.  After 8 repetitions the 
veteran fatigued failed for upper extremity material handling 
with increased spasticity and trapezial muscle groups with 
radiating pain into his right upper extremity.  Re-
examination of the veteran's cervical spine revealed 
increased spasticity with loss of range of motion of 10 
degrees with rotation 50 degrees to the right and loss of 10 
degrees of rotation with rotation 70 degrees to the left.  
With a reasonable degree of medical probability, the examiner 
noted, that the veteran's cervical disc disease with right 
upper extremity radiculopathy would give him difficulty with 
overhead reaching and material handling in excess of 20 
pounds.  X-rays showed moderate C4/5, C5/6 cervical 
degenerative disc disease.

Criteria

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In this case, the RO assigned the veteran's left upper 
extremity disability a 30 percent evaluation pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8510.  The codes pertaining 
to neurological disability involving an upper extremity, or 
diseases of the peripheral nerve include, in part, Diagnostic 
Code 8510, which governs the upper radicular group.

In determining the degree of functional impairment caused by 
an upper extremity disability, an adjudicator must focus on 
whether the disability at issue involves the major or minor 
extremity, i.e., the one predominantly used by the 
individual. Only one extremity is considered to be major.  
Handedness for the purpose of a dominant evaluation will be 
determined by the evidence of record.  38 C.F.R. § 4.69 
(2002).

In this case, the evidence of record establishes that the 
veteran is right hand dominant.  Therefore, the disability at 
issue involves the veteran's minor extremity. Under 
Diagnostic Code 8510, a 30 percent evaluation is assignable 
for moderate incomplete paralysis of the minor upper, middle 
or lower radicular group.  A 40 percent evaluation is 
assignable for severe incomplete paralysis of the minor upper 
radicular group.  A 60 percent evaluation is assignable for 
compete paralysis of the minor upper radicular group.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124(a) (2002).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete paralysis.  38 C.F.R. § 
4.123 (2002).

Pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5290, 
limitation of motion of the cervical spine of a severe nature 
warrants a 30 percent evaluation.

Because the nerve defects and resulting pain associated with 
nerve injury may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae, the evaluation of 
intervertebral disc syndrome under Diagnostic Code 5293 
involves loss of range of motion.  Therefore, a veteran may 
be evaluated under either Diagnostic Code 5290 or Diagnostic 
Code 5293, but he would not be entitled to rating under both 
codes. See Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 
36-97.  Also, 38 C.F.R. § 4.40 and § 4.45 must be considered 
under Diagnostic Codes 5293 and 5290.  Section 4.40 allows 
for consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements, and § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome were changed.  When a 
law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Thus, as the 
criteria for evaluating intervertebral disc syndrome were 
revised effective September 23, 2002, any increase in 
disability based on the revised criteria cannot become 
effective prior to that date.

Under the former criteria for intervertebral disc syndrome 
Diagnostic Code 5293, a rating of 40 percent rating is 
assigned where there is evidence of invertebral disc syndrome 
with severe recurring attacks with intermittent relief.  A 
rating of 60 percent, the highest rating for intervertebral 
disc syndrome, requires a pronounced intervertebral disc 
disorder, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.17a, Diagnostic Code 5293 
(prior to September 23, 2002).

The revised criteria of Diagnostic Code 5293 evaluates 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
warrants a 60 percent evaluation.

Analysis

In light of the medical evidence, it is concluded that the 
veteran does meet the criteria for an evaluation of 40 
percent under Diagnostic Code 8510 for severe incomplete 
paralysis of the minor upper radicular group when it is 
considered in conjunction with 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The November 2001 
VA examination showed forward flexion to 12 degrees, 
extension to 10 degrees, rotation to 80 degrees to the left 
and 60 degrees to the right.  The veteran also demonstrated 
cervical paraspinal muscle spasms and dysmetria with 
radiation right upper extremity.  Grip strength was 29 pounds 
on the right and 68 pounds on the left.  Pinch strength was 
12 pounds on the right and 20 pounds on the left.  After 8 
repetitions on the butterfly machine, the veteran fatigued 
failed for upper extremity material handling with increased 
spasticity and trapezial muscle groups with radiating pain 
into his right upper extremity.  Re-examination of the 
cervical spine disability revealed increased spasticity with 
loss of range of motion of 10 degrees with rotation 50 
degrees to the right and loss of 10 degrees of rotation with 
rotation 70 degrees to the left.  

The evidence does not reflect a disability picture suggestion 
of complete paralysis of the minor upper radicular group to 
warrant a 60 percent evaluation under Diagnostic Code 8510.  
There was no medical evidence of complete paralysis of the 
minor upper radicular group.  While clearly there is 
functional loss -- as reflected, for instance, by the degree 
of muscle weakness which is present, as well as due to the 
limitation of motion -- the degree of functional loss due to 
pain and weakness, and the like does not nearly approximate 
the degree of functional loss which is present when there is 
complete paralysis of the upper radicular group with all 
shoulder and elbow movements lost or severely affected.

Consideration must now be given as to whether a higher rating 
may be assignable with application of the criteria under 
other pertinent diagnostic codes of the rating schedule.  It 
is noted that a 30 percent evaluation under Diagnostic Code 
5290 is the maximum rating under this diagnostic code.

The preponderance of the medical evidence is against a higher 
evaluation under Diagnostic Code 5293 under either the old or 
new criteria.  There is no medical evidence to show more than 
severe intervertebral disc syndrome (a 40 percent rating 
contemplates severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).  In addition, there is no medical evidence of 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
12 months which would warrant a 60 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 
2002).  The November 2001 VA examination did not find 
pronounced intervertebral disc disorder, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
The examination found reflexes, biceps, brachioradialis, and 
triceps were 1+ for both upper extremities.  X-rays showed 
moderate C4/5, C5/6 cervical degenerative disc disease.

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b).  As to the disability picture presented, 
the veteran's cervical spine disability is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted that the 40 percent rating assigned 
accounts for what is considered to be the average impairment 
of earning capacity for veterans with severe incomplete 
paralysis of the upper radicular group.  In sum, the regular 
schedular criteria are shown to provide adequate compensation 
in this case, and consequently, a higher rating on an 
extraschedular basis is not warranted.


ORDER

Entitlement to an increased evaluation for pyloric 
obstruction, partial, with history of duodenal ulcer and 
hiatal hernia with cirrhosis of the liver, secondary to 
hepatitis and/or alcoholism is denied.

An increased rating, to 40 percent and no higher, for 
service-connected residuals of a cervical spine injury is 
granted. 



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

